          Case 1:21-cv-07201-LGS Document 12 Filed 09/07/21 Page 1 of 2




                         IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF NEW YORK

 SAMSUNG DISPLAY CO., LTD.,

                      Plaintiff,                      Civil Action No. 1:21 Civ. 07201 (LGS)

 v.

 SOLAS OLED LTD. and NEODRON
 LTD.,

                  Defendants.

        XXXXXXXXXXXX
         [PROPOSED] ORDER GOVERNING THE PROCEDURE TO SEAL
      CONFIDENTIAL INFORMATION IN DOCUMENTS FILED IN THIS CASE

        The Court, having ordered the Parties to propose an order governing the sealing of

confidential information (Dkt. 9), and the Parties having conferred and proposed the following

order, it is hereby

        ORDERED that the Parties may file documents in this proceeding under seal without

further motions to do so, provided that within seven days the party filing a document under seal

shall, for each document so filed, publicly file a (i) slip sheet indicating that the document shall

be maintained entirely under seal; or (ii) version of the document with only confidential

information redacted.

        IT IS FURTHER ORDERED that unless the document the party is proposing to maintain

under seal or the redacted portions of the document include only information previously sealed

or redacted in this case, the parties must file with the slip sheet or redacted document a public

motion or letter-motion articulating the basis for its new sealings or redactions and, in the case of

redactions, providing a copy of the document with all redactions highlighted, which highlighted

document may itself be filed under seal.




                                                  1
         Case 1:21-cv-07201-LGS Document 12 Filed 09/07/21 Page 2 of 2




       IT IS FURTHER ORDERED that any party objecting to any sealing or redaction shall

within seven days file a response stating its objection, to which the party propounding the sealing

or redactions shall have seven days to respond.



Dated: September 7__, 2021
       New York, NY                          SO ORDERED:


                                                             LORNA G. SCHOFIELD
                                                            United States District Judge




                                                  2
